Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159510-1
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  SKANSKA USA BUILDING, INC.,                                                                          Elizabeth T. Clement
           Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159510-1
                                                                    COA: 340871; 341589
                                                                    Midland CC: 13-009864-CK
  M.A.P. MECHANICAL CONTRACTORS, INC.,
  AMERISURE INSURANCE COMPANY, and
  AMERISURE MUTUAL INSURANCE
  COMPANY,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 19, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether: (1) the definition of “occurrence” in Hawkeye-Security Ins Co v Vector
  Construction Co, 185 Mich. App. 369 (1990), remains valid under the terms of the
  commercial general-liability policy at issue here; and (2) the plaintiff has shown a
  genuine issue of material fact as to the existence of an “occurrence” under those terms.
  The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

          Associated General Contractors of America, Associated General Contractors of
  Michigan, Michigan Infrastructure and Transportation Association, Construction
  Association of Michigan, Turner Construction Company, and Gilbane Building Company
  are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2019
         a1015
                                                                               Clerk